18-1439
     Velasquez Ramirez v. Barr
                                                                              BIA
                                                                      A095 968 898
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 2nd day of December, two thousand twenty.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                 Chief Judge,
 9            REENA RAGGI,
10            JOSEPH F. BIANCO,
11                 Circuit Judges.
12   _____________________________________
13
14   PEDRO VELASQUEZ RAMIREZ,
15            Petitioner,
16
17                     v.                                   18-1439
18                                                          NAC
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Jose Perez, Esq., Syracuse, NY.
25
26   FOR RESPONDENT:                    Joseph H. Hunt, Assistant Attorney
27                                      General; Leslie McKay, Senior
28                                      Litigation Counsel; Terri J.
29                                      Scadron, Assistant Director,
 1                                  Office of Immigration Litigation,
 2                                  United States Department of
 3                                  Justice, Washington, DC.

 4         UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

 8         Petitioner Pedro Velasquez Ramirez, a native and citizen

 9   of Guatemala, seeks review of an April 10, 2018, decision of

10   the BIA denying his motion for             reconsideration.       In re

11   Velasquez Ramirez, No. A 095 968 898 (B.I.A. Apr. 10, 2018).

12   We assume the parties’ familiarity with the underlying facts

13   and procedural history in this case.

14         We review the BIA’s denial of a motion to reconsider for

15   abuse of discretion.     Jin Ming Liu v. Gonzales, 439 F.3d 109,

16   111 (2d Cir. 2006).       “An abuse of discretion may be found

17   where the BIA’s decision provides no rational explanation,

18   inexplicably departs from established policies, is devoid of

19   any   reasoning,    or   contains   only    summary     or    conclusory

20   statements; that is to say, where the Board has acted in an

21   arbitrary or capricious manner.” Id. (internal quotation

22   marks omitted).

23         Velasquez    Ramirez’s   argument    that   the   BIA    erred   in
                                       2
 1   deciding   his   appeal   without       properly   serving   a   briefing

 2   notice and considering the arguments he later raised in his

 3   late-filed brief is without merit.             The agency reasonably

 4   concluded that the record showed the briefing notice was

 5   properly mailed to counsel’s address of record in May 2017.

 6   Where, as here, an alien had notice of the proceedings, the

 7   agency does not abuse its discretion in denying a motion

 8   predicated on nonreceipt of a subsequent notice if the agency

 9   properly served it, regardless of the whether the alien

10   actually received it.     Cf. Ping Chen v. U.S. Att’y Gen., 502

11 F.3d 73, 76–77 (2d Cir. 2007) (agency did not abuse its

12   discretion in denying a motion to reopen and reissue an order

13   that the petitioner did not timely appeal because, “[o]nce

14   the BIA has performed its duty of serving the order, the time

15   for appeal and motions to reopen begins to run, even if the

16   order miscarries in the mail or the alien does not receive it

17   for some other reason that is not the BIA’s fault”).             Counsel

18   asserts that he did not receive the scheduling notice, and

19   that he attempted to learn the deadline by leaving two phone

20   messages with the BIA’s clerk’s office after the notice

21   issued.    This may be evidence that the scheduling notice was


                                         3
 1   not properly mailed, but it is circumstantial, and the agency

 2   “may reasonably accord less weight to [evidence] of non-

 3   receipt than to its own records establishing that the [notice]

 4   was in fact mailed.”        Ping Chen, 502 F.3d at 77.

 5        Because Velasquez Ramirez only timely petitioned for

 6   review   of      the    BIA’s     April     2018     decision    denying

 7   reconsideration, our review is limited to that decision, and

 8   we   generally    may   not     consider    the    agency’s    underlying

 9   decisions     denying   a     continuance    and    denying     Velasquez

10   Ramirez’s application for asylum, withholding of removal, and

11   protection under the Convention Against Torture (“CAT”).              See

12   Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 89–90 (2d

13   Cir. 2001) (holding that “we are precluded from passing on

14   the merits of the underlying . . . proceedings” when reviewing

15   the denial of reconsideration).              To the extent that in

16   denying reconsideration, the BIA restated that there was no

17   error in the IJ’s rulings, we find no abuse of discretion

18   because Velasquez Ramirez’s challenges to the IJ’s rulings

19   lack merit.

20        The IJ has substantial discretion in granting and denying

21   continuances,     and   Velasquez       Ramirez’s    counsel    did   not


                                         4
 1   establish that she could not have prepared for the merits

 2   hearing.      See 8 C.F.R. § 1003.29; Matter of Sibrun, 18 I. &

 3   N. Dec. 354, 356 (BIA 1983) (holding that a motion for a

 4   continuance based on lack of preparation must be supported by

 5   “a reasonable showing that the lack of preparation occurred

 6   despite a good faith effort to be ready to proceed”).           As to

 7   asylum, withholding of removal, and CAT relief, Velasquez

 8   Ramirez did not show that he had suffered past harm rising to

9    the   level    of   persecution   or   demonstrate   an   objectively

10   reasonable fear of future harm based on a single encounter

11   with a man who asked him to transport drugs.         Even construing

12   his testimony to assert that he had been threatened, a single

13   unfulfilled threat does not constitute past persecution, see

14   Gui Ci Pan v. U.S. Att’y General, 449 F.3d 408, 412–13 (2d

15   Cir. 2006), and his fear of future harm was speculative

16   because he testified that he did not tell his putative abuser

17   anything about his identity or where he lived, there was no

18   evidence of any further attempts to contact him or his family

19   after this encounter, and he did not know of anyone else in

20   his town who had been hurt by drug traffickers, see Jian Xing

21   Huang v. U.S. INS, 421 F.3d 125, 129 (2d Cir. 2005) (“In the


                                        5
 1   absence of solid support in the record . . . [an applicant’s]

 2   fear is speculative at best.”).    Because all of his claims

 3   rested on the same factual predicate and he failed to meet

 4   the burden for asylum, he “necessarily” failed to meet the

 5   more demanding burden for withholding of removal and CAT

 6   relief.   Lecaj v. Holder, 616 F.3d 111, 119 (2d Cir. 2010).

 7       For the foregoing reasons, the petition for review is

 8   DENIED.   All pending motions and applications are DENIED and

 9   stays VACATED.

10                               FOR THE COURT:
11                               Catherine O’Hagan Wolfe,
12                               Clerk of Court




                                   6